DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 2010/0084937 A1) in view of Hasegawa et al. (JP 2016171646 A, the machine translation of which has been provided).
RE claim 1, Horst teaches a BLDC motor 100 (Fig.1 and ¶ 15) comprising:
a stator 104 configured in a hollow cylindrical shape (¶ 15) and comprising a plurality of teeth 150 around which a plurality of coils 105 (windings 105), respectively; and 
rotor 102 configured in a cylindrical shape (Fig.3) rotatable within the stator 104 and comprising a plurality of permanent magnets 110, each of the plurality of permanent magnets 110 having an arched section (Fig.2) in which ends of the arched section are extended from a center of the permanent magnet toward an outer circumference of the rotor,
wherein the plurality of permanent magnets 110 is disposed so that convex curved surface of two arched section of two permanent magnets 110 neighboring each other are adjacent to each other, and wherein a width of the outer circumference side 124 of each permanent magnet 110 is configured to be smaller than a width of the rotation center side 122 thereof (¶ 25)
wherein, the stator comprises a slot opening part (where windings 105 are located, see Fig.1), which is formed by two adjacent teeth 150 of the stator 104 and opened toward a center (A) of the rotor 102.

Horst does not teach:
said winding is wound to form an electromagnetic field,
in a state in which a center of one permanent magnet is aligned with a center of one of the plurality of teeth, an intersection point of the rotor is located in a range corresponding to the slot opening part, the intersection point being a point at which a line extended from the center of the one permanent magnet facing the outer circumference of the rotor along a concave curved surface of the one permanent magnet intersects with the outer circumference of the rotor.

RE (i) above, Hasegawa teaches it is well-known for winding to be wound by coil for generating a rotational magnetic field (see translation page 2, 4th, 5th ¶), such that the rotor can be rotated by the electromagnetic force acting on the magnet and rotor core by the rotating magnetic field.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having said winding said wound to form an electromagnetic field, as taught by Hasegawa, for the same reasons as discussed above.

RE (ii) above, Hasegawa teaches in a state in which a center of one permanent magnet 14 is aligned with a center of one of the plurality of teeth 4 (see annotated Fig.1 below), an intersection point (A) of the rotor 3 is located in a range corresponding to the slot opening part 7, the intersection point (A) being a point at which a line extended from the center of the one permanent magnet 14 facing the outer circumference of the rotor along a concave curved surface of the one permanent magnet 14 intersects with the outer circumference of the rotor 3 (Figs.1, 2). Hasegawa further suggests that the angle dimension of permanent magnet and/or outer circumferential surface of the rotor that intersect with line extended from center of permanent magnet is a result effective variable whose value can be adjusted from 90° to 120° in electrical angle such that influence of the armature reaction can be suppressed, and the harmonic component of the in-machine magnetic flux can be reduced (see translation page 7, 2nd and 3rd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having a state in which a center of one permanent magnet is aligned with a center of one of the plurality of teeth, an intersection point of the rotor is located in a range corresponding to the slot opening part, the intersection point being a point at which a line extended from the center of the one permanent magnet facing the outer circumference of the rotor along a concave curved surface of the one permanent magnet intersects with the outer circumference of the rotor, as taught and suggested by Hasegawa, for the same reasons as discussed above.

[AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image1.png
    636
    662
    media_image1.png
    Greyscale


RE claim 2/1, Horst in view of Hasegawa has been discussed above. Horst further teaches an inclination of an inner surface portion 120 of each permanent magnet 110 is configured to be smaller than that of an outer surface portion 118 thereof (see Fig.2 for inclination angle ϴ1 of inner surface 120 is smaller than inclination angle ϴ2 of outer surface 118 with respect to a line R1).
[AltContent: textbox (ϴ2)][AltContent: textbox (ϴ1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    899
    844
    media_image2.png
    Greyscale



RE claim 4/1, Horst in view of Hasegawa has been discussed above. Horst further teaches a width Wo of outer circumference side both ends of each permanent magnet 111 comprises a distance (Wo) from at least one point at which a line extended from an inner surface portion of each permanent magnet meets with an outer circumference of the rotor to at least one point at which a line extended from an outer surface portion of each permanent magnet meets with the outer circumference of the rotor (see annotated Fig.4 below).
[AltContent: textbox (Wo)][AltContent: connector][AltContent: textbox (Wo)]
    PNG
    media_image3.png
    946
    826
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 5/1, the prior-art does not teach, inter alia, a width Wo of outer circumference side both ends of each permanent magnet is configured to satisfy the following formula:
Wo√(2R×R−2R×R×cos(θt−θm/2))
wherein θm is 360/P, θt is 360/S, R is a radius of the rotor, P is a number of poles of the rotor, and S is a number of stator slots.
Claims 6 and 7 are allowable for their dependency on claim 5.

RE claim 8/1, the prior-art does not teach, inter alia, based on an extended line of passing through a middle part of each permanent magnet from a rotation center O of the rotor, a maximum width Sw of each permanent magnet is configured to satisfy the following formula: Sw=√(2R×R−2R×R×cos(θm)) Here, θm is 360/P, and R is a radius of the rotor.
Claims 9 is allowable for their dependency on claim 8.

Claims 11-15 are allowed.
RE claim 11, the prior-art does not teach a BLDC motor comprising: a stator configured in a hollow cylindrical shape and comprising a plurality of teeth around which a plurality of coils is wound to form an electromagnetic field, respectively; and a rotor configured in a cylindrical shape rotatable within the stator and comprising a plurality of permanent magnets, each having an arched section in which an outer circumference side is extended in both directions from a rotation center side, wherein the plurality of permanent magnets is disposed so that facing outer surface portions of two permanent magnets neighboring each other are adjacent to each other, and wherein a width Wo of the outer circumference side of each permanent magnet is configured to be smaller than a width Wc of the rotation center side thereof, wherein 
a width Wo of outer circumference side both ends of each permanent magnet is configured to satisfy the following formula:
Wo√(2R×R−2R×R×cos(θt−θm/2))
Here, θm is 360/P, θt is 360/S, R is a radius of the rotor, P is a number of poles of the rotor, and S is a number of stator slots.
Claims 12 and 13 are allowable for their dependency on claim 11.

RE claim 14, the prior-art does not teach a BLDC motor comprising: a stator configured in a hollow cylindrical shape and comprising a plurality of teeth around which a plurality of coils is wound to form an electromagnetic field, respectively; and a rotor configured in a cylindrical shape rotatable within the stator and comprising a plurality of permanent magnets, each having an arched section in which an outer circumference side is extended in both directions from a rotation center side, wherein the plurality of permanent magnets is disposed so that facing outer surface portions of two permanent magnets neighboring each other are adjacent to each other, and wherein a width Wo of the outer circumference side of each permanent magnet is configured to be smaller than a width Wc of the rotation center side thereof, wherein based on an extended line of passing through a middle part of each permanent magnet from a rotation center O of the rotor, a maximum width Sw of each permanent magnet is configured to satisfy the following formula: Sw=√(2R×R−2R×R×cos(θm)) Here, θm is 360/P, and R is a radius of the rotor.
Claims 15 is allowable for their dependency on claim 14.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834